Citation Nr: 0405877	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury. 

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for residuals of an injury involving the veteran's 
left ankle and left knee.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The medical evidence of record does not show that the 
veteran currently has residuals of a left ankle injury. 

3.  The medical evidence of record does not relate the 
veteran's left knee disability to his military service.


CONCLUSIONS OF LAW

1.  Residuals of a left ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

2.  Residuals of a left knee injury were not incurred in or 
aggravated by service, nor may degenerative joint disease be 
presumed to have been so incurred or aggravated.  38 U.S.C.A 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 3.309 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of an 
injury involving his left ankle and left knee.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all private and 
VA medical records identified by the veteran and his 
representative.  The veteran indicated in correspondence that 
he received private treatment for left ankle and knee 
problems from the time of his military discharge until the 
1960's.  He added however, that the physician had since 
passed away and that the records were no longer available.  
Therefore, no additional development is required. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claims.  The Board observes 
that the discussions in a January 2003 letter by the RO, the 
rating decision of March 2003, and the statement of the case 
issued in May 2003 have informed the veteran of the 
information and evidence necessary to prove his claims.  The 
Board finds that the RO's January 2003 letter notified the 
veteran of the evidence, if any, he was expected to obtain 
and which evidence, if any, VA would obtain in connection 
with his claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

Based on the foregoing, disposition of the veteran's claims 
at the present time is appropriate, as there is no prejudice 
to the veteran in proceeding to consider the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Discussion

The veteran is seeking service connection for residuals of an 
injury involving his left ankle and left knee.  He claims 
that he sprained his left ankle and left knee in service 
after slipping and falling on a frozen cat walk.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A.   §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

In this case, the veteran's service medical records made no 
reference to any orthopedic problems.  Of particular 
relevance, a January 1946 discharge examination report noted 
that the veteran's extremities, including bones, joints, 
muscles, and feet, were normal.  The Board also notes that 
there is no evidence of arthritis involving the veteran's 
left ankle or left knee within the one year of service. 

The veteran was first treated for left knee problems many 
years after service.  A July 1987 VA outpatient treatment 
record noted the veteran's complaints of bilateral knee pain.  
The diagnosis was bilateral degenerative joint disease of the 
knees, with the left greater than the right.  As a result, 
the veteran underwent a total left knee arthroplasty.  
Unfortunately, none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's left knee disability.  Evidence shows that the 
veteran was eventually seen in January 1996 for degenerative 
arthritis of the right knee, which is not an issue on appeal.  
Thus, no medical evidence indicates that the veteran's 
current left knee disability had its onset either in service 
or during the one-year presumptive period after service. 

Indeed, the only evidence of a nexus between the veteran's 
left knee disability and service are lay statements provided 
by the veteran, his wife, and a friend who claims to have 
served with the veteran at the time of the alleged injury.  
The veteran claims that he injured his left knee in service 
when he slipped and fell on a frozen cat walk.  He maintains 
that he did not receive proper medical treatment immediately 
after the injury and was required to return to light duty, 
which only aggravated the pain.  In a statement filed in 
January 2003, S.D. stated that he recalled the veteran's 
injury in which he fell from a cat walk.  S.D. also indicated 
that he and the veteran played on the same basketball team 
and recalled that the veteran experienced pain from the 
injury.  Finally, the veteran's wife stated in a March 2003 
letter that she had been married to the veteran since June 
1946, and that he had suffered from knee problems since at 
least the 1950's. 

Unfortunately, the record does not reflect that any of these 
individuals are competent to offer an opinion as to the 
etiology of an orthopedic disability.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause of any claimed 
condition must be supported by competent medical evidence.  
See Espiritu, 2 Vet. App. at 494.  As a matter of law, lay 
persons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").  Thus, none of the statements 
provided by the veteran, his wife, or his friends is 
sufficient to grant service connection for residuals of a 
left knee injury.

The Board also finds that there is no medical evidence of a 
current disability involving the veteran's left ankle.  The 
record contains VA and private medical records showing 
treatment for the veteran's knees, but make no reference to 
his left ankle.  As there is simply no underlying disability 
to account for the veteran's complaints of left ankle pain, 
this claim also fails.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); see also Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of an injury involving the veteran's 
left ankle and left knee.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies,  38 U.S.C.A  § 
5107(b); 38 C.F.R. § 3.102, and the appeal is denied.


ORDER

Service connection for residuals of a left ankle injury is 
denied. 

Service connection for residuals of a left knee injury is 
denied.





	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



